DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 42 is objected to because “the connection portion” (l. 2) lacks antecedent basis in the claims. It appears Applicant intends to refer to the connection member recited in claim 41.
Claim 46 is objected to because “the center opening of the retaining ring opening” (¶ 3, ll. 1-2) is unclear and should be amended to read   - - the center opening of the retaining ring - -.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,156,318 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and thus fully met by the claims of the patent. Regarding claim 30, the patent recites a plug assembly for pressure testing a pipe line with a fitting connected thereto, the fitting having a longitudinal fitting axis and a circular port centered on a port axis orthogonal to and intersecting the longitudinal axis (claim 1, c. 20, ll. 12-16), the plug assembly comprising: a plug removably insertable within the circular port of the fitting (plug is removable and fits inside the port; c. 20, ll. 27-29), the plug having a top end encircled by a circular top flange that extends away from the port axis (c. 20, ll. 27-29), the plug having a plug fluid passage in fluid communication with a valve to selectively block fluid flow through the plug fluid passage (c. 20, ll. 39-41); a retaining ring mountable within the circular port of the fitting (retaining ring engages with port threads on the fitting; c. 20, ll. 42-45), the retaining ring defining a center opening (c. 20, ll. 47-48); and an extractor plate mechanically connected to the plug through the center opening of the retaining ring (c. 20, ll. 49-51), an outer periphery of the extractor plate extending radially over an inner periphery of the retaining ring to capture the retaining ring between the extractor plate and the plug (c. 20, ll. 53-56), the extractor plate having a central protrusion with an axial length along the port axis to form a gap along the port axis between the retaining ring and the extractor plate, wherein the gap is sufficient to allow rotation of the retaining ring about the port axis relative to the plug and the extractor plate (c. 20, ll. 56-60).
Remaining claims 31-49 are similarly met.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852